      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 1 of 55



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT LYNN                                   §        C.A. NO. 4:19-cv-00847
                                              §                   (JURY)
vs.                                           §
                                              §
STATE FARM LLOYDS AND                         §
BAMIDELE OMERE                                §


             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 165th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                           I.
                                   PROCEDURAL BACKGROUND

        1.     On January 29, 2019, Plaintiff filed this action against State Farm and Bamidele

Omere in the 165th Judicial District Court of Harris County, Texas. The state cause number is

2019-07023 (“State Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff

seeks monetary relief over $100,000. State Farm was served on February 6, 2019. Bamidele

Omere was served on February 7, 2019. State Farm and Bamidele Omere filed their answer on

March 1, 2019. They filed their amended answer on March 8, 2019.

        2.     In accordance with 28 U.S.C. § 1446, State Farm files this Notice of Removal to

remove the State Court Action from the 165th Judicial District Court of Harris County, Texas to

the United States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 2 of 55



                                                       II.
                                              NATURE OF SUIT

       3.       Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by Hurricane Harvey. 1 Plaintiff’s Original Petition at ¶ 9. Plaintiff asserts causes of action for

breach of contract and for violations of Chapters 541 and 542 of the Texas Insurance Code

violations of the Deceptive Trade Practices Act, and breach of the common law duty of good faith

and fair dealing. Id. at ¶¶ 19-43.

       4.       After Plaintiff reported the claim, Plaintiff’s residence was inspected on three

different occasions. None of the inspections or estimates were performed/prepared by Omere and

none of the letters to Plaintiff were authored by Omere. While Omere’s name does appear on the

first estimate prepared by adjuster Mark Dunn, Omere had no involvement in the preparation,

review, or approval of that estimate. His name was only included on the estimate with Dunn’s

name as an additional person to contact if the Plaintiff had questions or concerns regarding the

estimate. Omere had no discussions with the Plaintiff regarding the claim.

                                                   III.
                                            BASIS OF REMOVAL

       5.       The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       6.       First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. Plaintiff’s Original Petition at ¶ 2. State Farm Lloyds is an association of

individual underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is



1
       Plaintiff alleges the damage occurred on or about August 25-29, 2017. Plaintiff’s Original Petition at ¶ 9.
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 3 of 55



defined and set out in Chapter 941 of the Texas Insurance Code.              The citizenship of an

unincorporated association is determined by the citizenship of each member of the entity, not by

the state where the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–

83 (5th Cir. 1993) (finding that a Lloyd’s plan association was not a Texas citizen); see Griggs v.

State Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen

of Illinois); Caballero v. State Farm Lloyds, No. CA-C-03-266, 2003 WL 23109217, at *1 (S.D.

Tex. Oct. 31, 2003) (same). At all relevant times, State Farm was, and continues to be, an

unincorporated insurance association whose underwriters were, and still are, citizens of states other

than Texas. See Affidavit of Michael Roper attached as Exhibit A. Accordingly, State Farm is

not a citizen of the State of Texas.

       7.      Defendant, Bamidele Omere was, at the time the action was commenced, and still

is, a resident and citizen of Texas. However, Plaintiff improperly joined Omere for the purpose of

defeating diversity. For this reason, the citizenship of Defendant Omere should not be considered

in determining whether this Court has jurisdiction under 28 U.S.C. § 1332. The citizenship of

improperly joined defendants is not to be considered in determining whether complete diversity

exists. Salazar v. Allstate Texas Lloyd's Inc., 455 F.3d 571, 574 (5th Cir. 2006); Smallwood v.

Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2003).

       8.      Second, the amount in controversy exceeds 75,000. Plaintiff has pled that his

damages exceed $100,000. Plaintiff’s Original Petition ¶ 7. Thus, removal to the Southern District

of Texas is proper.

                          BAMIDELE OMERE IS IMPROPERLY JOINED

9.      Plaintiff has sued an insurance adjuster who had no involvement in State Farm’s

investigation of the claim or the subsequent claim decision. Defendant Omere did not engage in
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 4 of 55



any of the conduct that forms the basis of Plaintiff’s allegations. Consequently, joinder of

insurance adjuster Omere is improper and Plaintiff’s claims against Omere should be dismissed.

   10. The factual allegations in Plaintiff’s Original Petition concerning Omere demonstrate he

sued the wrong person. For example:

          Defendant State Farm assigned Defendant Omere to adjust the claim. Omere
          failed to conduct a reasonable and thorough investigation of the covered
          damages. He did not inspect or document all the damages pointed to him. In
          spite of severe and obvious covered damages, the adjuster claimed there were
          no covered damages to the asphalt roof. The adjuster severely undervalued the
          cost to repair or replace several damages, and altogether failed to estimate some
          obvious damages. The inadequacy of Omere's inspection is further evidenced
          by his failure to prepare a complete estimate of all the damages he observed or
          should have observed during his inspection. Petition at ¶¶ 10-11.

           •   State Farm relied on and approved Omere's estimate that misrepresented
               the cause, scope, and extent of Plaintiffs covered damages. As a result,
               State Farm essentially denied the claim, misrepresenting that no wind
               damage was noted to the exterior of the home and that the cost to repair or
               replace the damaged property did not exceed the policy deductible. ¶ 12.

           •   State Farm and Omere chose to ignore obvious damages to the Property.
               State Farm relied on Omere' s inadequate investigation in making coverage
               decisions under the Policy and deciding what amounts, if any, to pay on the
               claim, which is evidenced by estimates and reports that fail to account for
               the necessary repairs to the Property. ¶ 14.

           •   State Farm and Omere performed an outcome-oriented investigation of
               Plaintiff's Claim, which resulted in a biased, unfair and inequitable
               evaluation of Plaintiff's losses on the Property. Defendants have delayed
               payment for Plaintiff's necessary and covered Property damages under the
               Policy. ¶ 15.

           •   Defendants State Farm and Omere misrepresented a material fact or policy
               provision relating to coverage at issue. Petition at ¶ 28(1).

           •   State Farm and Omere failed to attempt in good faith to effectuate a prompt,
               fair, and equitable settlement of a claim with respect to which the insurer's
               liability had become reasonably clear. Petition at ¶ 28(2).

           •   Defendants State Farm and Omere failed to provide Plaintiff with a
               reasonable explanation for the denial of the claim. Petition at ¶ 28(3).
       Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 5 of 55



11.         Plaintiff’s allegations against Defendant Omere are premised on Omere’s alleged

improper investigation and settlement of Plaintiff’s insurance claim. However, Omere did not

inspect Plaintiff’s property and he was not the claim representative who acknowledged, inspected

or settled Plaintiff’s claim. Omere is an insurance adjuster who had no involvement with the

investigation or handling of Plaintiff’s claim. See Affidavit of Bamidele Omere attached hereto as

Exhibit B.

12.         Defendants recognize that they bear a heavy burden of showing there is no reasonable

basis for this Court to predict that Plaintiff might be able to recover against Defendant Omere.

However, “whether the plaintiff has stated a valid state law cause of action depends upon and is

tied to the factual fit between the plaintiffs’ allegations and the pleaded theory of recovery." Griggs

v. State Farm Lloyds, 181 F.3d 694, 701 (5th Cir. 1999).

      13.         Texas law in limited circumstances authorizes actions against insurance

representatives in their individual capacities under both the Insurance Code and the DTPA. Gasch

v. Hartford Accident & Indem. Co., 491 F.3d 278, 282 (5th Cir. 2007); Liberty Mut. Ins. Co. v.

Garrison Contractors, Inc., 966 S.W.2d 482 (Tex. 1998). However, such liability is not automatic

and is certainly not available against individuals who had no involvement in the claim adjustment

at issue. The Fifth Circuit has held that the plaintiff must demonstrate that the representative, as

an individual, committed the Texas Insurance Code violation that caused the harm. Hornbuckle v.

State Farm Lloyds, 385 F.3d 538, 544-45 (5th Cir. 2004).

14.         Here, Plaintiff’s specific factual allegations against Omere provide no conceivable basis

in law or fact upon which Plaintiff can state a valid state law cause of action, and thus provide no

“factual fit” with any cause of action Plaintiff asserts. See Ixtapa, Inc. v. Am. First Ins. Co., Civ.

A. No. M-10-305, Dkt. No. 12 (S.D. Tex. filed Oct. 25, 2010) (Crane, J.) (facts could not sustain
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 6 of 55



plaintiff’s causes of action when adjuster’s only involvement was responding to plaintiff’s

counsel’s request for a copy of the claim denial); Jimenez v. Travelers Indem. Co., Civ. A. No. H-

09-1308, 2010 U.S. Dist. LEXIS 28615 at *13-17 (S.D. Tex. Mar. 25, 2010) (Harmon, J.) (denying

remand when the instate adjuster named as the defendant was not the adjuster who had analyzed

and denied the claim); Lakewood Chiropractic Clinic v. Travelers Lloyds Ins. Co., 2009 U.S. Dist.

LEXIS 99854, *12-14 (S.D. Tex. Oct. 27, 2009) (Werlein, J.) (no reasonable possibility of

recovery when the adjuster had minimal involvement in further investigating plaintiff’s claim after

a different adjuster had denied the claim).

15.     Defendant Omere had no participation in the investigation of Plaintiff’s claim or the

subsequent claim decision. And, most importantly, Defendant Omere was not engaged in any of

the activities or conduct alleged in Plaintiff’s Original Petition.

16.     Plaintiff has no cognizable claim against Defendant Omere in his individual capacities

under any of the theories asserted. Plaintiff has not alleged any specific actions on the part of

Omere which could possibly be actionable, nor has Plaintiff articulated any specific conduct from

which liability could possible arise. Therefore, Plaintiff’s claims against Omere cannot stand and

should be dismissed.

                                             IV.
                                      REMOVAL PROCEDURES

       17.     On January 29, 2019, Plaintiff filed this action against State Farm and Bamidele

Omere in the 165th Judicial District Court of Harris County, Texas. State Farm was served on

February 6, 2019. Bamidele Omere was served on February 7, 2019. State Farm and Bamidele

Omere filed their answer on March 1, 2019. They filed their amended answer on March 8, 2019.

This Notice of Removal is being timely filed on March 8, 2019. Accordingly, this Notice of
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 7 of 55



Removal is timely filed within 30 days of when State Farm received service, see 28 U.S.C. §

1446(b)(1), and within one year from the commencement of this suit. See 28 U.S.C. § 1446(c)(1).

       18.     Defendant Omere joins in this removal.

       19.     The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by Hurricane Harvey and which

forms the basis of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2)

Plaintiff’s State Court Action was brought, and is pending, in Harris County. 28 U.S.C. § 1441(a).

Harris County is within the jurisdictional limits of the Houston Division. 28 U.S.C. § 124(b)(2).

       20.     All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit C. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

       21.     A jury fee was paid in state court and Defendants hereby request a jury trial in this

cause of action.

                                                V.
                                              PRAYER

       22.     State Farm respectfully requests that the above-styled action now pending in the

165th Judicial District Court of Harris County, Texas, be removed to this Honorable Court pursuant

to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State Farm and

Bamidele Omere and against Plaintiff, that Defendants recover their costs, and for such other and

further relief to which Defendants may be justly entitled.
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 8 of 55



                                           Respectfully submitted,
                                           GERMER PLLC


                                           By:____________________________
                                              DALE M. “RETT” HOLIDY
                                              Federal Bar No. 21382
                                              State Bar No. 00792937
                                              America Tower
                                              2929 Allen Parkway, Suite 2900
                                              Houston, Texas 77019
                                              (713) 650-1313 - Telephone
                                              (713) 739-7420 - Facsimile
                                              rholidy@germer.com
                                           ATTORNEY FOR DEFENDANTS


OF COUNSEL:
GERMER PLLC
James A. Tatem
State Bar No. 00785086
Federal I.D. No. 16798
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jatatem@germer.com

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 8th
day of March, 2019.

       Ana M. Ene                                                VIA CM/ECF
       CLARK, LOVE & HUTSON, G.P.
       440 Louisiana Street, Suite 1600
       Houston, Texas 77002




                                           DALE M. “RETT” HOLIDY
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 9 of 55



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ROBERT LYNN                                  §            C.A. NO. - - - - - -
                                             §                       (JURY)
vs.                                          §
                                             §
STATE FARM LLOYDS                            §

                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

       3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements
and similar filings for State Farm Mutual and each of its property and casualty insurance
subsidiaries and affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:
Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced

                                            DEFENDANTS'
                                                 1
                                                          exhibitsticker.com




                                              EXHIBIT

                                                 A
    Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 10 of 55



Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

      •   Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
          of employment in Illinois and she has expressed an intent to remain in Illinois
          while an Underwriter of State Farm Lloyds.

      •   Annette Romero Martinez: Ms. Martinez maintains her residence and full
          time place of employment in Illinois and she has expressed an intent to remain
          in Illinois while an Underwriter of State Farm Lloyds.

      •   Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
          and full time place of employment in Illinois and he has expressed an intent to
          remain in Illinois while an Underwriter of State Farm Lloyds.

      •   Wensley John Herbert: Mr. Herbert maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Michael James Arnold: Mr. Arnold maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an
          intent to remain in Illinois while an Underwriter of State Farm Lloyds.

      •   Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an

                                              2
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 11 of 55



             intent to remain in Illinois while an Underwriter of State Farm Lloyds.

        •    Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
             time place of employment is in Illinois and he has expressed an intent to
             remain in Illinois while an Underwriter of State Farm Lloyds.

         8.    At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


        FURTHER AFFIANT SAYETH NAUGHT."




        SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the   ~ th   day of March, 2019 .


      .. ....
       ~         ~~~~--·~c
                OFFICIAL SEAL
               KAREN HAMILTON
        NOTARY PUBLIC- STATE OF iLLihiO~;'.
                                                  .;   Notary Public for the State of Illinois
        My Commission Expires January 07, 20~.!




                                                          3
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 12 of 55




                            DEFENDANTS'
                                          exhibitsticker.com




                              EXHIBIT

                                B
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 13 of 55




                                 LIST OF ATTORNEYS/PARTIES

1.     Ana M. Ene
       aene@triallawfirm.com
       CLARK, LOVE & HUTSON, G.P.
       440 Louisiana Street, Suite 1600
       Houston, Texas 77002
       Telephone: (713) 757-7400
       Facsimile: (713) 759-1217

Attorneys for Plaintiff

2.     Dale M. “Rett” Holidy
       rholidy@germer.com
       James A. Tatem
       jatatem@germer.com
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Telephone: (713) 650-1313
       Facsimile: (713) 739-7420

Attorneys for Defendants


                                 INDEX OF DOCUMENTS FILED
                                   WITH REMOVAL ACTION

        ROBERT LYNN VS. STATE FARM LLOYDS AND BAMIDELE OMERE

               (a)        Plaintiff’s Original Petition and Jury Demand
               (b)        Notice of Service Process for State Farm Lloyds (return citation not filed in
                          State Court)
               (c)        Citation and Domestic Return Receipt for Bamidele Omere (return citation
                          not filed in State Court)
               (d)        Defendants’ Original Answer
               (e)        Defendants’ First Amended Answer and Jury Demand
               (f)        Docket Sheet




                                                  DEFENDANTS'
                                                                exhibitsticker.com




                                                    EXHIBIT

                                                      C
 Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 14 of 55
                                                                                                       1/29/2019 3:22 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 30765939
                          2019-07023 / Court: 165                                                      By: Walter Eldridge
                                                                                                Filed: 1/29/2019 3:22 PM

                                 CAUSE NO. _ _ _ __

 ROBERT LYNN,                                          §     IN THE DISTRICT COURT OF
                                                       §
        Plaintiff,                                     §
                                                       §
 vs.                                                   §
                                                       §     HARRIS COUNTY, TEXAS
 STATE FARM LLOYDS and                                 §
 BAMIDELE OMERE,                                       §
                                                       §
        Defendants.                                    §     _ _ JUDICIAL DISTRICT

               PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Robert Lynn files this Original Petition against Defendants State Fann Lloyds

("State Fann") and Bamidele Omere ("Omere") and, in support of his causes of action, would

respectfully show the Court the following:

                                                  I.
                               DISCOVERY CONTROL PLAN

       1.      This case is intended to be governed by Discovery Level 2 of the Texas Rule of

Civil Procedure 190.3.

                                               II.
                                             PARTIES

       2.      Plaintiff Robert Lynn is a Texas resident who resides in Harris County.

       3.      State Farm is an insurance company engaged in the business of insurance in Texas.

State Farm regularly conducts the business of insurance in a systematic and continuous manner in

Texas and may be served with process by certified mail, return receipt requested, through its

registered agent for service of process in the State of Texas, Corporation Service Company. 21 IE.

7th SL Ste. 620. Austin TX 78701-3218.




                                             Page 1 of 12




                                                                           ---------
   Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 15 of 55




         4.       Bamidele Omere is a resident of the State of Texas who is engaged in the business

 of insurance and claims adjusting in Texas and may be served with process by certified mail, return

 receipt requested at 2804 Cumberland Tri., Balch Springs, Texas 75181.

                                             III.
                                   JURISDICTION AND VENUE

         5.       This court has subject matter jurisdiction of this cause of action because it involves

 an amount in controversy in excess of the minimum jurisdictional limits of this Court.

         6.       Venue is proper in Harris County under Tex. Civ. Prac. & Rem. Code §

 15.002(a)(1), because all or a substantial part of the events or omissions giving rise to the claim

. occurred in Harris County. In particular, Plaintiff's property is located in Harris County, the loss

 at issue occurred in Harris County, and the adjustment of the claim by Defendants for losses under

 the policy were conducted in Harris County. Investigations and policy and coverage

 misrepresentations, including communication to and from Defendants and Plaintiff, occurred in

 Harris County.

         7.       The damages sought are within the jurisdictional limits of this court. Plaintiff

 currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

 any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                              IV.
                                     FACTUAL BACKGROUND

         8.       Plaintiff is a named insured under a residential property insurance policy issued by

 State Farm, policy No. 53-C8-L326-4 (the "Policy").

         9.       On or about August 25-29, 2017, Hurricane Harvey, a category 4 hurricane with

 winds up to 130 mph, struck the Texas coast, including the Houston, Texas area, severely

 damaging Plaintiffs residential property located at 14102 Lorne Drive, Houston, Texas 77049




                                              Page 2 of 12




                                                                                                    ...
 Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 16 of 55




("the Property"). Specifically, the stonn caused extensive damage to the roof, resulting in multiple

stonn-created openings that allowed water to enter the interior of the home. Wind-born debris also

struck window(s) of the Property allowing substantial water intrusion into the home and causing

severe covered damages. Water intrusion through those stonn-created openings caused interior

damages to several rooms. Sufficient water penetrated the roof and window(s) to cause the ceiling

to collapse in at least one room and causing additional damages to Plaintiffs personal property

and flooring. Plaintiff timely filed a claim with State Fann for his incurred covered losses, claim

No. 531253W32 (the "Claim").

       10.     State Fann assigned Bamidele Om ere to inspect the property and adjust the loss.

       11.     Omere failed to conduct a reasonable and thorough investigation of the covered

damages. He did not inspect or document all the damages pointed to him. In spite of severe and

obvious covered damages, the adjuster claimed there were no covered damages to the asphalt roof.

The adjuster severely undervalued the cost to repair or replace several damages, and altogether

failed to estimate some obvious damages. The inadequacy of Omere's inspection is further

evidenced by his failure to prepare a complete estimate of all the damages he observed or should

have observed during his inspection.

       12.     On or about September 24, 2017, State Farm relied on and approved Omere's

estimate that misrepresented the cause, scope, and extent of Plaintiffs covered damages. As a

result, State Farm essentially denied the claim, misrepresenting that no wind damage was noted to

the exterior of the home and that the cost to repair or replace the damaged property did not exceed

the policy deductible.

        13.    State Farm failed to thoroughly review and properly oversee the work of its

assigned adjusters, ultimately approving an improper adjustment and an inadequate, unfair




                                           Page 3 of 12




                                                                                                  ....
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 17 of 55




 settlement of the Claim. Because of the unreasonable investigation by State Farm and Omere, and

 other claim-handling personnel, Plaintiff incurred and will continue to incur damages to his

 Property.

         14.    State Farm and Omere chose to ignore obvious damages to the Property. State Farm

 relied on Omere' s inadequate investigation in making coverage decisions under the Policy and

 deciding what amounts, if any, to pay on the claim, which is evidenced by estimates and reports

 that fail to account for the necessary repairs to the Property.

         15.    Plaintiff is entitled to receive benefits that were covered under the insurance policy.

 However, State Farm and Omere performed an outcome-oriented investigation of Plaintiff's Claim,

· which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the Property.

 Defendants have delayed payment for Plaintiff's necessary and covered Property damages under

 the Policy. To date, State Farm has yet to make a full payment on the Claim.

         16.    Plaintiff was forced to hire his own representatives to inspect and evaluate the

 obvious damages to the Property that Defendants deliberately ignored in order to avoid payment on

 the Claim. Additionally, as a result of Defendants' wrongful acts and omissions, Plaintiff was forced

 to retain an attorney to prosecute the Claim for insurance benefits to which he is entitled.

         17.    Plaintiff's experience is not an isolated case. The wrongful acts and omissions State

 Farm committed in this case, or similar acts and omissions, occur with such frequency that they

 constitute a general business practice of State Farm with regard to handling these types of claims.

 State Farm's entire claim process is unfairly designed to reach favorable outcomes for the company

 at the expense of its policyholders.

                                                   V.
                                        CAUSES OF ACTION

         18.    Each of the foregoing paragraphs is incorporated by reference in the following:



                                             Page 4 of 12




                                        <:-,_-----~;:::::s
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 18 of 55




A.      Breach of Contract (State Farm Only)

        19.    State Farm had a contract ofinsurance with Plaintiff. State Farm breached the terms

of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

        20.    Due to State Farm's breach of the contract terms and continual denial of the claim,

Plaintiff continues to sustain damages to his property.

B.      Prompt Payment of Claims (State Farm Only)

        21.    State Farm's conduct constitutes multiple violations of the Texas Insurance Code,

Prompt Payment of Claims Act. TEX. INS. CODE.§ 542.051 et seq. All violations made under this

'article are made actionable by TEX. INS. CODE §542.060.

        22.    State Farm's failure to acknowledge receipt of Plaintiff's claim, commence

investigation of the claim, and request from Plaintiff all items, statements, and forms that it

reasonably believed would be required within the applicable time constraints, as described above,

constitutes a non-prompt payment of claims and a violation of TEX. INS. CODE §542.055.

        23.    State Farm's failure to notify Plaintiff in writing of its acceptance or rejection of

the claim within the applicable time constraints, constitutes an untimely payment of the claim, in

violation of TEX. INS. CODE §542.056.

        24.    The failure of State Farm to pay Plaintiff's claim within the statutory deadlines

following its receipt of all items, statements, and forms reasonably requested and required,

constitutes an untimely payment of the claim, in violation of TEX. INS. CODE §542.058.

        25.    Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

at the maximum amount permitted under TEX. INS. CODE §542.060(c) and TEX. FIN. CODE §

304.003, as well as reasonable and necessary attorney's fees.




                                             Page 5 of 12
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 19 of 55




C.      Unfair or Deceptive Acts or Practices (All Defendants)

        26.    State Farm and Omere are required to comply with Chapter 541 of the Texas

Insurance Code.

        27.    State Farm and Omere are each individually liable for their unfair and deceptive

acts, irrespective of the fact that Omere was acting on behalf of State Farm, because each is a

"person" as defined by TEX. INS. CODE § 541.002(2). The term "person" is defined as "any

individual, corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds

plan, fraternal benefit society, or other legal entity engaged in the business of insurance, including

an agent, broker, adjuster or life and health insurance counselor." TEX. INS. CODE ANN.§ 541.002

'(emphasis added).

        28.    State Farm and Omere violated TEX. INS. CODE § 54 l.060, concerning unfair

settlement practices, by:

               (1)     misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer's liability had

                       become reasonably clear;

               (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to the facts or applicable law, for the insurer's

                       denial of a claim or offer of a compromise settlement of a claim;

               (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; and




                                             Page 6 of 12




                                       '-,
                                            -------~
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 20 of 55




               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim.

       29.     State Farm and Omere violated TEX INS. CODE § 541.061, concernmg

misrepresentations of insurance policy, by:

               ( 1)   making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

       30.     At all relevant times, Plaintiff was a consumer who purchased insurance products

and services from State Farm.

       31.     Specifically, State Farm and Omere violated the Texas Deceptive Trade Practices

Act ("DTP A") in the following respects:

               (I)    State Farm and Omere represented that the agreement confers or involves

                      rights, remedies, or obligations which it does not have, or involve, or which

                      are prohibited by law;

               (2)    State Farm failed to disclose information concerning goods or services

                      which was known at the time of the transaction when such failure to disclose

                      such information was intended to induce the consumer into a transaction




                                              Page 7 of 12
 Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 21 of 55




                            that the consumer would not have entered into had the information been

                            disclosed;

                 (3)        State Farm, by accepting msurance premiums but refusing without a

                            reasonable basis to pay benefits due and owing, engaged in an

                            unconscionable action or course of action as prohibited by § 17.50(a)(I )(3)

                            of the DTP A, in that Defendants took advantage of Plaintiffs lack of

                            knowledge, ability, experience, and capacity to a grossly unfair degree, that

                            also resulted in a gross disparity between the consideration paid in the

                            transaction and the value received, in violation of Chapter 541 of the Texas

                            Insurance Code.

        32.      Defendants knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to the DTPA and TEX.                  INS.   CODE §

541. l 52(a)-(b ).

D.      Breach of the Duty of Good Faith and Fair Dealing (State Farm Only)

        33.          The Texas Supreme Court has recognized a "duty on the part of insurers to deal

fairly and in good faith with their insureds. That duty emanates not from the terms of the insurance

contract, but from an obligation imposed in law 'as a result of a special relationship between the

parties governed or created by a contract."' Viles v. Security Nat. Ins. Co., 788 SW 2d 566, 567

(Tex. 1990) (citing Arnold v. National County Mutual Fire Insurance Co., 725 S.W.2d 165 (Tex.

1987) ). Therefore, insureds can institute a cause of action against insurers for breach of the duty

of good faith and fair dealing.




                                                Page 8 of 12




                                              ,..._______
                                          '
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 22 of 55




        34.     State Farm and Plaintiff are in a special relationship, created by the insurance

contract, giving rise to a duty on the part of State Farm to deal fairly and in good faith with Plaintiff,

who is the insured.

        35.     State Farm breached its duty of good faith and fair dealing by:

                a.    Failing to provide a reasonable basis for denial or underpayment of the claim;

                      and/or

                b. Failing to determine whether there was a reasonable basis for denial or delay of

                      the claim.

Arnold, 725 S.W.2d at 167.

        36.     Specifically, State Farm denied Plaintiffs claim, misrepresenting that no wind

damage was noted to the exterior of the home and that the cost to repair or replace the damaged

property did not exceed the policy deductible. Defendant's misrepresentation constitutes a breach

of its duty of good faith and fair dealing. As fully described above, State Farm further breached its

duty of good faith and fair dealing by failing to adequately and reasonably investigate and evaluate

Plaintiff's claim, although State Farm knew or should have known by the exercise of reasonable

diligence that its liability was reasonably clear.

        37.     State Farm systematically and routinely denies or underpays valid claims to the

detriment of its policyholders. As set forth above, the wrongful acts and omissions State Farm

committed in this case, or similar acts and omissions, occur with such frequency that they

constitute a general business practice of State Farm with regard to handling these types of claims.

        38.     By virtue of its systematic wrongful denials, State Farm compels its policyholders

to seek legal representation and initiate and maintain a suit to recover an amount due under the




                                              Page 9 of 12
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 23 of 55




policy by offering nothing or substantially less than the amount that will be recovered in a suit

brought by the insured.

       39.     State Farm either failed to adopt or implement reasonable standards for prompt

investigation of claims arising under its policies or is deliberately adopting standards calculated to

maximize its profit to the detriment of its policyholders. State Farm is knowingly directing its

personnel, agents and/or adjusters to undervalue or underpay valid claims.

       40.     Defendant knowingly committed the act of denying and/or underpaying claims

without a reasonable basis; therefore, Plaintiff is entitled to actual and exemplary damages at law.

D.     Attorney's Fees

       41.     Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendants and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

       42.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented the claim to Defendants, and Defendants did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

       43.     Plaintiff further prays that he be awarded all reasonable attorney's fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                           VI.
                                  CONDITIONS PRECEDENT

       44.     All conditions precedent to Plaintiffs right to recover have been fully performed

or have been waived by Defendants. Pursuant to the statute, Plaintiff served Defendants with a

notice of intent to file suit for his claims on November 13, 2018. That notice was provided more

than sixty-one (61) days before the filing of this lawsuit. TEX. INS. CODE§ 542.003(a)



                                           Page 10 of 12
   Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 24 of 55




                                                VII.
                                        DISCOVERY REQUESTS

          45.        Pursuant to Rule 194, Defendants are requested to disclose, within fifty (50) days

  after service of this request, the information or material described in Rule 194.2(a)-(I).

          46.        Defendants are also requested to respond to the attached interrogatories, requests

  for production, and requests for admissions within fifty (50) days, in accordance with the

  instructions stated therein.

                                                  VIII.
                                              JURY DEMAND

          47.        Plaintiff hereby requests that all causes of action alleged herein be tried before a

 · jury of citizens residing in Harris County, Texas, and concurrently with the filing of this petition

  tender the appropriate jury fee.

                                                    IX.
                                                  PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Robert Lynn prays that, upon final

  hearing of the case, he recover all damages from and against Defendants that may reasonably be

  established by a preponderance of the evidence, and that he be awarded attorney's fees through

  trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such other and

  further relief, general or special, at law or in equity, to which Plaintiff may show himself to be

  justly entitled.




                                                Page 11 of 12




                                          ~

                                             ~-------
- - - - - ~ - - - - - ,....111111111::------~-rr---- -
                                                            ,.....,,,,.....
                                                                                           - ------- ------
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 25 of 55




                                Respectfully submitted,

                                By:     s Ana A4. Ene
                                       AnaM. Ene
                                       State Bar No. 24076368
                                       aene(11).trial la\vfirm .com
                                       CLARK, LOVE & HUTSON, G.P.
                                       440 Louisiana St., Suite 1600
                                       Houston, Texas 77002
                                       (713) 757-1400 (Office)
                                       (713) 759-1217 (Facsimile)

                                       LEAD COUNSEL FOR PLAINTIFF




                             Page 12 of 12
              Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD 1/29/2019
                                                                       Page 263:22:44
                                                                                of 55 PM
                                                                                     Marilyn Burgess - District Clerk
                                                                                     Harris County
                                                                                     Envelope No: 30765939
                                  2019-07023 I Court: 165                            By: ELDRIDGE, WALTER F
                                                                                     Filed: 1/29/2019 3:22:44 PM
                                         CAUSE NO. _ _ _ _ __

        ROBERT LYNN,                                       §          IN THE DISTRICT COURT OF
                                                           §
                 Plaintiff,                                §
                                                           §
        vs.                                                §
                                                           §          HARRIS COUNTY, TEXAS
        STATE FARM LLOYDS and                              §
        BAMIDELE OMERE,                                    §
                                                           §
                 Defendants.                               §          - - - JUDICIAL DISTRICT
                        PLAINTIFF'S FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS
                             TO DEFENDANT BAMIDELE OMERE

                Plaintiff in the above-styled cause request that Defendant Bamidele Omere ("Omere") (1)

       answer the following discovery requests separately and fully in writing under oath within 30 days

       of service (or within 50 days of service if the discovery was served prior to the date an answer is

       due); (2) produce responsive documents to the undersigned counsel within the same time period;

       and (3) serve its answers to these discovery requests within the same time period to Plaintiff by

       and through his attorney of record: Ana M. Ene, CLARK, LOVE & HUTSON, G.P., at 440 Louisiana

       Street, Suite 1600, Houston, Texas 77002.


                                                     By:        s Ana M Ene
                                                               AnaM. Ene
                                                               State Bar No. 24076368
                                                               aene@tri allav,.:firm. corn
                                                               CLARK, LOVE & HUTSON, G.P.
                                                               440 Louisiana St., Suite 1600
                                                               Houston, Texas 77002
                                                               (713) 757-1400 (Office)
                                                               (713) 759-1217 (Facsimile)

                                                               LEAD COUNSEL FOR PLAINTIFF




                                                   Page 1 of 13




[~--
   Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 27 of 55




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of these discovery requests were served onto
Defendant as an attachment to the petition. Therefore, Defendant received the discovery when it
was served with the citation and Original Petition.

                                                    ,s·/ Ana M. t:ne
                                                    AnaM. Ene




                                          Page 2 of 13




                                                                                               ...
                                                                                                     .•.
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 28 of 55




                                  INSTRUCTIONS


A.   These Responses call for your personal and present knowledge, as well as the present
     knowledge of your attorneys, investigators and other agents, and for information
     available to you and to them.

B.   Pursuant to the applicable rules of civil procedure, produce all documents responsive
     to these Requests for Production as they are kept in the usual course of business or
     organized and labeled to correspond to the categories in the requests within the time
     period set forth above at CLARK, LOVE & HUTSON, G.P.

C.   If you claim that any document or information which is required to be identified or
     produced by you in any response is privileged, produce a privilege log according to the
     applicable rules of civil procedure.

     I.   Identify the document's title and general subject matter;
     2.   State its date;
     3.   Identify all persons who participated in its preparation;
     4.   Identify the persons for whom it was prepared or to whom it was sent;
     5.   State the nature of the privilege claimed; and
     6.   State in detail each and every fact upon which you base your claim for privilege.

D.   If you claim that any part or portion of a document contains privileged information,
     redact only the part(s) or portion(s) of the document you claim to be privileged.

E.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
     secure the information to do so, please state so and answer to the extent possible,
     specifying and explaining your inability to answer the remainder and stating whatever
     information or knowledge you have concerning the unanswered portion.

F.   You are also advised that you are under a duty to seasonably amend your responses if
     you obtain information 011 the basis of which:

     I. You know the response made was incorrect or incomplete when made; or
     2. You know the response, though correct and complete when made, is 110 longer true
        and complete, and the circumstances




                                     Page 3 of 13




                                                                                              .,.
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 29 of 55




                                     DEFINITIONS

A.    "Defendant," "You," "Your(s)," refers to you, your agents, representatives,
      employees and any other entity or person acting on its behalf.

B.    "Plaintiff'' refers to the named Plaintiff in the above-captioned suit, whether singular
      or plural.

C.    "The Property(ies)" refers to the property or properties located at the address(es)
      covered by the Policy.

D.    "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
      lawsuit.

E.    "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
      issue in this lawsuit, or in a prior claim, as the context may dictate.

F.    "Date of Loss" refers to the date(s) of loss identified in Plaintiffs live
      petition/complaint or other written or oral notice, or otherwise assigned to the claim by
      the insurer.

G.    "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
      managing, settling, approving, supplying information or otherwise performing a task
      or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
      or clerical tasks.

H.    "Lawsuit" refers to the above styled and captioned case.

I.    "Communication" or "communications" shall mean and refer to the transmission or
      exchange of information, either orally or in writing, and includes without limitation
      any conversation,· letter, handwritten notes, memorandum, inter or intraoffice
      correspondence, electronic mail, text messages, or any other electronic transmission,
      telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
      video recording, digital recording, discussion, or face-to-face communication.

J.    The term "Document" shall mean all tangible things and data, however stored, as set
      forth in the applicable rules of civil procedure, including, but not limited to all original
      writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
      copies, correspondence, notes, letters, memoranda of telephone conversations,
      telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
      conference reports, files, agreements, contracts, evaluations, analyses, records,
      photographs sketches, slides, tape recordings, microfiche, communications, printouts,
      reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
      loan documents, liens, books of accounting, books of operation, bank statements,
      cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
      listing agreements, real estate closing documents, studies, summaries, minutes, notes,



                                       Page 4 of 13




                                                                  --------·----

                                                                                                ....
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 30 of 55




        agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
        charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
        matter, sound reproductions, however recorded, whether still on tape or transcribed to
        writing, computer tapes, diskettes, disks, all other methods or means of storing data,
        and any other documents. In all cases where originals, prior drafts, identical copies, or
        nonidentical copies are not available; "document" also means genuine, true and correct
        photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
        "Document" also refers to any other material, including without limitation, any tape,
        computer program or electronic data storage facility in or on which any data or
        information has been written or printed or has been temporarily or permanently
        recorded by mechanical, photographic, magnetic, electronic or other means, and
        including any materials in or on which data or information has been recorded in a
        manner which renders in unintelligible without machine processing.

K.      The term "referring" or "relating" shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.

L.      The singular and masculine form of any noun or pronoun includes the plural, the
        feminine, and the neuter.

M.      The terms "identification," "identify," and "identity" when used in reference to:

     1. Natural Persons: Means to state his or her full name, residential address, present or
        last known business address and telephone number, and present or last known position
        and business affiliation with you;
     2. Corporate Entities: Means to state its full name and any other names under which it
        does business, its form or organization, its state of incorporation, its present or last
        known address, and the identity of the officers or other persons who own, operate, or
        control the entity;
     3. Documents: Means you must state the number of pages and nature of the document
        (e.g. letter or memorandum), its title, its date, the name or names of its authors and
        recipients, its present location and custodian, and if any such document was, but no
        longer is, in your possession or control, state what disposition was made of it, the date
        thereof, and the persons responsible for making the decision as to such disposition;
     4. Communication: Requires you, if any part of the communication was written, to
        identify the document or documents which refer to or evidence the communication and,
        to the extent that the communication was non-written, to identify each person
        participating in the communication and to state the date, manner, place, and substance
        of the communication; and
     5. Activity: Requires you to provide a description of each action, occurrence, transaction
        or conduct, the date it occurred, the location at which it occurred, and the identity of all
        persons involved.

N.       The term "Claim File" means the claim files and "field file(s)," whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral



                                          Page 5 of 13




                                                                                                  ...
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 31 of 55




           communications, communications, correspondence, photographs, diagrams, estimates,
           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   0.      The term "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs Property.


                             NOTICE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiffs intend to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                          Page 6 of 13
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 32 of 55




              INTERROGATORIES TO DEFENDANT BAMIDELE OMERE

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:

INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiff's Claim.

       ANSWER:

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered Iasses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
If you are an independent adjuster not directly employed by State Farm Lloyds, identify the
following:

       a.      the name and contact information, including physical address, of your employer;
       b.      the name and contact information, including physical address, of your direct
               supervisor;
       b.      any and all representatives or employees of State Farm who supervised your work
               related to Plaintiffs' Claim, including their names and contact information.

       ANSWER:

INTERROGATORY NO. 5:
State whether the estimate you issued was revised or reconciled, and if so, state what was changed
and who did it

       ANSWER:



                                           Page 7 of 13
   Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 33 of 55




INTERROGATORY NO. 6:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiffs Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 7:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:

INTERROGATORY NO. 8:
State the factual basis for each of your affirmative defenses.

       ANSWER:

INTERROGATORY NO. 9:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

       ANSWER:

INTERROGATORY NO. 10:
If you used the services of a contractor, including but not limited to a "ladder assist" during your
inspection of Plaintiff's Claim, identify the name and contact information, including physical
address, of any and all such contractors.

       ANSWER:




                                            Page 8 of 13




                                                        ;;::;:s
  Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 34 of 55




         REQUEST FOR PRODUCTION TO DEFENDANT BAMIDELE OMERE

 REQUEST FOR PRODUCTION NO. 1
 If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
 decision in relation to the Claim at issue, produce any documents you reviewed related to those
 claim(s).

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 2
 Produce your complete Claim File including all documents and communications regarding the
 Claim.

        RESPONSE:

  REQUEST FOR PRODUCTION NO. 3
  Produce the Claim Files regarding the Claim of any third-party you hired and/or retained to
. investigate, consult on, handle and/or adjust the Claim.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 4
 If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
 decision in relation to the Claim at issue, produce the complete Claim File regarding those prior
 claim(s).

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 5
 Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
 Property.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 6
 Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
 Property.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 7
 Produce all reports, surveys, appraisals, damage estimates, proof of loss, or adjuster's report(s)
 relating to the Claim, the Property or damage to the Property.

        RESPONSE:




                                           Page 9 of 13
 Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 35 of 55




REQUEST FOR PRODUCTION NO. 8
Produce color copies of all visual reproductions of the Property taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
videotapes, or other information).

       RESPONSE:

REQUEST FOR PRODUCTION NO. 9
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiffs Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 11
Produce all written and/or electronic communications you sent to, or received from, Plaintiff's
insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 12
Produce all written and/or electronic communications you sent to, or received from, any local,
state, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 13
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 14
Produce any claim handling manual(s) that you reviewed within a year from the Date of Loss
related to the handling of similar claims, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf, including (if any) operating
guidelines and/or adjuster's manuals and/or any written implemented or adopted standards for the
prompt investigation of claims arising under similar property insurance policies. If you did not




                                          Page 10 of 13
   Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 36 of 55




review any such written guidelines, manuals, or standards that were adopted and/or implemented,
respond "None."

       RESPONSE:

REQUEST FOR PRODUCTION NO. 15
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 18
Produce all billing detail showing the amounts you paid or for which you were billed by any
engineer and/or engineering firm who inspected Plaintiff's Property in connection with the Claim,
whether pre or post-lawsuit.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 19
Produce all estimates, reports or memoranda, including drafts of the same, created by you or for
you by any independent adjusters or adjusting firms in connection with the Claim.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all estimates, reports, or memoranda, including drafts of the same, created by you or for
you by any engineers and/or engineering firms in connection with the Claim.

       RESPONSE:




                                           Page 11 of 13
   Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 37 of 55




REQUEST FOR PRODUCTION NO. 21
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffs' Claim and/or any issue in Plaintiff's live petition.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 22
Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
crime which you intend to use as evidence to impeach any party or witness.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 23
Produce all documents you identified, referred to, or relied upon m answenng Plaintiff's
interrogatories.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 24
Produce all non-privileged documents you identified, referred to, or relied upon in developing,
answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiff's live petition.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 25
Produce copies of all documents you intend to offer as evidence at the trial of this matter.

       RESPONSE:

REQUEST FOR PRODUCTION NO. 26
If an attorney was involved in evaluating payment or coverage of Plaintiffs' Claim pre-suit,
provide all documents relating to that evaluation or recommendation.

       RESPONSE:




                                           Page 12 of 13




                                        s;
    Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 38 of 55




              REQUEST FOR ADMISSIONS TO DEFENDANT BAMIDELE OMERE

     REQUEST FOR ADMISSION NO. 1:
     Admit that on Date of Loss the Property sustained damages caused by a windstorm.

            RESPONSE:

     REQUEST FOR ADMISSION NO. 2:
     Admit that the Policy is a replacement cost value policy.

            RESPONSE:

     REQUEST FOR ADMISSION NO. 3:
     Admit that the Policy is an actual cash value policy.

            RESPONSE:

     REQUEST FOR ADMISSION NO. 4:
     Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
     on the basis that third parties were responsible for causing damages to the Property.

            RESPONSE:

     REQUEST FOR ADMISSION NO. 5:
     Admit that you depreciated the costs oflabor when determining the actual cash value of the Claim
     at issue.

            RESPONSE:

     REQUEST FOR ADMISSION NO. 6:
     Admit that you did not review the underwriting file at any time during the adjustment of the Claim.

            RESPONSE:

     REQUEST FOR ADMISSION NO. 7:
     Admit that the Claim was reviewed by persons other than people who actually inspected the
     Property.

            RESPONSE:




                                                Page 13 of 13




-~----r---.::;::=::::=i-r--~ --~~-~-~
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 39 of 55




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19327144
Notice of Service of Process                                                                            Date Processed: 02/06/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Robert Lynn vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-07023
Jurisdiction Served:                          Texas
Date Served on CSC:                           02/06/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Ana M. Ene
                                              713-757-1400

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 40 of 55




                                            CAUSE N0. 201907023

                                            RECEIPT N0.                                  75.00        CTM
                                                    **********                            TR # 73587847
   PLAINTIFF: LYNN, ROBERT                                                     In The   165th
           vs.                                                                 Judicial District Court
   DEFENDANT: STATE FARM LLOYDS                                                of Harris County, Texas
                                                                               165TH DISTRICT COURT
                                                                               Houston, TX
                                          CITATION (CERTIFIED)
   THE STATE OF TEXAS
   County of Harris



   T0: STATE FARM LLOYDS BY SERVING ITS REGISTERED AGENT CORPORATION
       SERVICE COMPANY

          211 E 7TH ST STE 620   AUSTIN TX 78701 - 3218
          Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND


   This instrument was filed on the 29th day of January, 2019, in the above cited cause number
   and court. The instrument attached describes the claim against you.

        YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
   written answer with the District C'lerk who issued this citation by 10:00 a.m on the Monday
   next following the expiration of 20 days after you were served this citation and petition,
   a default judgment may be taken against you.

   TO OFFICER SERVING:
         This citation was issued on 31st day of January, 2019, under my hand and
   seal of said Court.


                                              ~~"p~ HAR`'"~.'~


   Issued at request of:                                    zi
                                                                     MARILYN BURGESS, District Clerk
   ENE, ANA MARIA                                                    Harris County, Texas
   440 LOUISIANA STREET, SUITE 1600                                  201 Caroline, Houston, Texas 77002
   HOUSTON, TX 77002                                                 (P.O. Box 4651, Houston, Texas 77210)
   Tel: (713) 757-1400
   Bar No.: 24076368                                   Generated By: JOHN-MILLER, LEWIS BFC//11148563


                                         CLERK'S RETURN BY MAILING
  Came to hand the         day of                                  ,       , and executed by
  mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
  copy of this citation together with an attached copy of
   PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND
  to the following addressee at address:


                                                  ADDRESS

                                                  Service was executed in accordance with Rule 106
   (a)ADDRESSEE                                      (2) TRCP;' upon the Defendant as evidenced by the
                                                      return receipt incorporated herein and attached
                                                      hereto at


                                                  on        day of
                                                  by U.S. Postal delivery to


                                                  This citation was not executed for the following
                                                  reason:


                                                 MARILYN BURGESS, District Clerk
                                                 Harris County, TEXAS

                                                 By                                              , Deputy




  N. INT. CITM. P                                                73587847*
                                                                 *
           Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 41 of 55



                                       CAUSE NO.              201907023

                                       RECEIPT NO.                                       75.00         CTM
                                                     **********                          TR# 73587849
PLAINTIFF: LYNN, ROBERT                                                        In The   165th
        vs.                                                                    Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                   of Harris County, Texas
                                                                               165TH DISTRICT COURT
                                                                               Houston, TX
                                     CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris




TO: OMERE, BAMIDELE

    2804   CUMBERLAND TRL   BALCH SPRINGS     TX       75181
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND


This instrument was filed on the 29th day of January, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:
      This citation was issued on 31st day of January, 2019, under my hand and
seal of said Court.


                                            /·····;~ HAR"···.,,,,,


                                                                     MARILYN BURGESS, District Clerk
Issued at request of:
ENE, ANA MARIA
440 LOUISIANA STREET, SUITE 1600
HOUSTON, TX 77002
Tel: (713) 757-1400
                                       (~~j)                         Harris County, Texas
                                                                     201 Caroline, Houston, Texas 77002
                                                                     (P.O. Box 4651, Houston, Texas 77210)

Bar No.:  24076368                                        Generated By: JOHN-MILLER, LEWIS       BFC//11148563


                                    CLERK'S RETURN BY MAILING
Came to hand the         day of                                    ~~~' and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy   of   this    citation    together    with   an   attached   copy   of
 PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND
to the following addressee at address:


                                                  ADDRESS

                                                  Service was executed in accordance with Rule 106
(a)ADDRESSEE                                         (2) TRCP, upon the Defendant as evidenced by the
                                                       return receipt incorporated herein and attached
                                                      hereto at


                                                   on        day of
                                                   by U.S. Postal delivery to


                                                   Ti1is -citation .w~s l~ot executec.l for the fol] owi.ng
                                                   reason:
  oun y o       arr is
               Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 42 of 55

TO: OMERE, BAMIDELE

     2804      CUMBERLAND TRL   BALCH SPRINGS       TX            75181
     Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND


This instrument was filed on the 29th day of January, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:
      This citation was issued on 31st day of January, 2019, under my hand and
seal of said Court.


                                                /. . . ·a·~ HA;~·.........
Issued at request of:
ENE, ANA MARIA
                                           (tr'~:~~,
                                           \\\.,~./ ;f}
                                                                                              MARILYN BURGESS, District Clerk
                                                                                              Harris County, Texas
                                                                                              201 Caroline, Houston, Texas 77002
440 LOUISIANA STREET, SUITE 1600            ..'·, U/0" ................. ~'»    ,- ,,.·'
                                                                          ~
                                                                                              (P.O. Box 4651, Houston, Texas 77210)
HOUSTON, TX 77002
Tel: (713) 757-1400
                                                                       :,:
                                                 ·•·.............. ~...... .........,··

Bar No.:  24076368                                                      Generated By: JOHN-MILLER, LEWIS                BFC//11148563


                                        CLERK'S RETURN BY MAILING
Came to hand the          day of                                   ~~~-' and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy   of   this    citation     together   with   an   attached   copy   of
 PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND
to the following addressee at address:


                                                          ADDRESS

                                                           Service was executed in accordance with Rule 106
(a)ADDRESSEE                                                  (2) TRCP, upon the Defendant as evidenced by the
                                                                return receipt incorporated herein and attached
                                                               hereto at


                                                           on        day of
                                                           by U.S. Postal delivery to


                                                           This ci tatiorr-...w&S--~t executed for the foll O'..ring
                                                           reason:


                                                           MARILYN BURGESS, District Clerk
                                                           Harris County, TEXAS

                                                           By




N.INT.CITM.P                                                                               *73587849*




                                                                                                                                  ...
                                                                                                                            ...
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 43 of 55




                                                                     X X
                                                                 WLJ
                                                             ' Z
                                                         S
                                                  FNW Q^
                                             K 2
                                         J T
                                  KK  NH
                            ^  4
                         T U
                   Q  (
               N F
          KKNH
      S T
    :
Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 44 of 55




                                                                    X X
                                                                WLJ
                                                            ' Z
                                                         S 
                                                    WNQ^
                                                2 F
                                           T K 
                                        J
                                   K KNH
                             ^  4
                       (  TU
                 N F Q
          K K NH
        T
    :S
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 45 of 55                             3/1/2019 3:33 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 31616423
                                                                                                         By: Falon Boehm
                                                                                                 Filed: 3/1/2019 3:33 PM

                                   CAUSE NO. 2019-07023

ROBERT LYNN                                     §             IN THE DISTRICT COURT OF
                                                §
VS.                                             §                 HARRIS COUNTY, TEXAS
                                                §
STATE FARM LLOYDS AND                           §
BAMIDELE OMERE                                  §                 165TH JUDICIAL DISTRICT

                           DEFENDANTSK ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, STATE FARM @@CK8F %TQ^QUZMR`Q^' fF`M`Q :M^Yg& and BAMIDELE

OMERE, Defendants in the above-entitled and numbered cause, and file their Original Answer to

the allegations contained in Plaintiffhs Original Petition, and all subsequent amended or

supplemental petitions filed against them, and show as follows:

                                           I.
                                     GENERAL DENIAL

       Defendants generally deny all of the material allegations contained in Plaintiffhs Original

Petition, and any amendments thereto, and demand strict proof thereof as allowed under the laws

of the State of Texas. By this general denial, Defendants would require Plaintiff to prove every

fact to support the claims in Plaintiffhs Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                               II.

       Defendants reserve the right to amend this Original Answer pursuant to the Texas Rules of

Civil Procedure.

       WHEREFORE, PREMISES CONSIDERED, Defendants, STATE FARM LLOYDS

and BAMIDELE OMERE, respectfully request that upon final trial and hearing hereof, that

Plaintiff take nothing and that Defendants recover their costs, fees, and expenses, and for such
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 46 of 55



other further relief to which Defendants may show themselves to be justly entitled, both in law and

at equity.

                                              Respectfully submitted,

                                              GERMER PLLC


                                              By:____________________________
                                                 2/93 :& I>3@@J 6<972E
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANTS,
                                              STATE FARM LLOYDS AND BAMIDELE
                                              OMERE



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 1st day of March, 2019.

        Ana M. Ene                                           VIA E-SERVICE
        CLARK, LOVE & HUTSON, G.P.
        440 Louisiana Street, Suite 1600
        Houston, Texas 77002



                                              2/93 :& I>3@@J 6<972Y
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 47 of 55                              3/8/2019 11:36 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 31792445
                                                                                                       By: Bristalyn Daniels
                                                                                                  Filed: 3/8/2019 11:36 AM

                                    CAUSE NO. 2019-07023

ROBERT LYNN                                      §             IN THE DISTRICT COURT OF
                                                 §
VS.                                              §                  HARRIS COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS AND                            §
BAMIDELE OMERE                                   §                 165TH JUDICIAL DISTRICT

                       DEFENDANTS’ FIRST AMENDED ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, STATE FARM LLOYDS (hereinafter, “State Farm”) and BAMIDELE

OMERE, Defendants in the above-entitled and numbered cause, and file their First Amended

Answer to the allegations contained in Plaintiff’s Original Petition, and all subsequent amended or

supplemental petitions filed against them, and show as follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendants generally deny all of the material allegations contained in Plaintiff’s

Original Petition, and any amendments thereto, and demand strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, Defendants would require Plaintiff to prove

every fact to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff lacks proof that any additional damages

resulted from any accidental direct physical loss during the policy period.
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 48 of 55



        3.         Payment. Defendants are entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

Policy in connection with the damages and the insurance claim that give rise to Plaintiff’s claims

in this lawsuit.

        4.         Deductible/Offset. Defendants are entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

        5.         Limit of Liability. Defendants’ liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Failure of Policy Considerations/Conditions Precedent. Defendants hereby

asserts all conditions of the Policy at issue including but not limited to all terms, deductibles,

limitations, exclusions, and all “duties after loss.” Specifically, Plaintiff has failed to satisfy the

conditions of the Policy requiring Plaintiff to preserve evidence of the damage, to provide evidence

when reasonably requested, and to mitigate further damage. The Policy states:

                                     SECTION I – CONDITIONS

                   2.     Your Duties After Loss. After a loss to which this insurance may
                          apply, you shall see that the following duties are performed:
                   a.     give immediate notice to us or our agent…
                   b.     protect the property from further damage or loss, make reasonable
                          and necessary temporary repairs required to protect the property,
                          keep an accurate record of repair expenditures;
                                              * * * * *
                   d.     as often as we reasonably require:
                          (1)     exhibit the damaged property;
                          (2)     provide us with records and documents we request and
                                  permit us to make copies
                          (3)     submit to and subscribe, while not in the presence of any
                                  other insured:
                                  (a) statements; and
                                  (b) examinations under oath….
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 49 of 55



       7.      Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

occurrence of wind or wind-driven rain.

       8.      Normal Wear and Tear. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                            SECTION I – LOSSES NOT INSURED

               1. We do not insure for any loss to the property described in Coverage A
                  which consists of, or is directly and immediately caused by, one or more
                  of the perils listed in items a. through n. below, regardless of whether
                  the loss occurs suddenly or gradually, involves isolated or widespread
                  damage, arises from natural or external forces, or occurs as a result of
                  any combination of these:
                                               * * * * *
                  g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                      defect or mechanical breakdown;
                                               * * * * *
                  i. mold, fungus, or wet or dry rot;
                                               * * * * *

                   l. settling, cracking, shrinking, bulging, or expansion of pavements,
                      patios, foundation, walls, floors, roofs or ceilings….

       3. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one or more of the following:
          (a)directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
          before, at the same time, or after the loss or any other cause of the loss:

                       b. defect, weakness, inadequacy, fault or unsoundness in:
                       (2) design, specifications, workmanship, construction,
                       grading, compaction;
                       (3) materials used in construction or repair; or
                       (4) maintenance;

                       c. weather conditions.
      Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 50 of 55



9.     Flood, Surface Water or Neglect. Plaintiff’s claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiff’s Petition, none being admitted, were

proximately caused, in whole or in part, by flood, surface water or neglect. The policy states:

                            SECTION I – LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other cause of the loss; or (c) whether other causes
                  acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural forces, or
                  occurs…
                                               * * * * *
                  c. Water Damage, meaning:
                      (1)     Flood, surface water, waves, tidal water, tsunami, seiche,
                              overflow of a body of water, or spray from any of these, all
                              whether driven by wind or not;
                      (2)     water or sewage from outside the residence premises
                              plumbing system that enters through sewers or drains, or
                              water which enters into and overflows from within a sump
                              pump, sump pump well or any other system designed to
                              remove subsurface water which is drained from the
                              foundation area…
                      (3)     water the below the surface of the ground, including water
                              which exerts pressure on, or seeps or leaks through a
                              building, sidewalk, driveway, foundation, swimming pool or
                              other structure; or
                      (4)     material carried or otherwise moved by any of the water, as
                              described in paragraphs (1) through (3) above.
                                               * * * * *
                  d. Neglect, meaning neglect of the insured to use all reasonable means
                      to save and preserve the property at and after the time of a loss, or
                      when property is endangered.

10.    Personal Property. Plaintiff’s claims are barred, in whole or in part, because the damages

and losses alleged in Plaintiff’s Petition, none being admitted, were not proximately caused, in

whole or in part, by a wind or hail created opening in the roof or a wall. The policy states:
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 51 of 55



               COVERAGE B - PERSONAL PROPERTY

               We insure for accidental direct physical loss to property described in
               Coverage B caused by the following perils, except as provided in
               SECTION I - LOSSES NOT INSURED:

               4. Windstorm or hail. This peril does not include loss to property
                  contained in a building caused by rain, snow, sleet, sand or dust. This
                  limitation does not apply when the direct force of wind or hail damages
                  the building causing an opening in a roof or wall and the rain, snow,
                  sleet, sand or dust enters through this opening.

                   This peril includes loss to watercraft of all types and their trailers,
                   furnishings, equipment, and outboard motors, only while inside a fully
                   enclosed building.

               SECTION I - LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other causes of the loss; or (c) whether other
                  causes acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural or external
                  forces…

       11.     Bona Fide/Legitimate Dispute.         A bona fide and legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

       12.     No Waiver. Plaintiff’s claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any

provision of this policy must be in writing by [State Farm] to be valid. State Farm made no such

waiver in this case.

       13.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 52 of 55



therein, other applicable statutory authority, and common law. Further, unless Plaintiff proves

Defendants’ liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate Defendants’ due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.


       14.     Written Notice of Claim. Defendants specifically deny that Plaintiff provided

Defendants with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas

Insurance Code. The statute specifically states “‘[n]otice of a claim’ means any written notification

provided by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the

claim.” TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiff,

he is barred from recovering under Chapter 542 of the Texas Insurance Code. Defendants also

specifically deny that the Policy obligated Defendants to inform Plaintiff that written notice of the

claim was required, and Defendants specifically deny that they were under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

       15.     Chapter 542A. Defendants assert the limitations on the recovery of attorneys’

fees, if any, as per TEX. INS. CODE § 542A.007. Further, Plaintiff failed to provide pre-suit notice

stating the specific amount alleged to be owed as required by TEX. INS. CODE § 542A.003(b)(2).

                                             III.
                                       RIGHT TO AMEND

       16.     Defendants reserve the right to amend this Answer pursuant to the Texas Rules of

Civil Procedure.


       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that upon

final trial and hearing hereof, that Plaintiff take nothing and that Defendants recover their costs,
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 53 of 55



fees, and expenses, and for such other further relief to which Defendants may show themselves to

be justly entitled, both in law and at equity.

                                                 Respectfully submitted,

                                                 GERMER PLLC


                                                 By:____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 - Telephone
                                                    (713) 739-7420 - Facsimile
                                                    rholidy@germer.com

                                                 ATTORNEY FOR DEFENDANTS
     Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 54 of 55



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 8th day of March, 2019.

       Ana M. Ene                                            VIA E-SERVICE
       CLARK, LOVE & HUTSON, G.P.
       440 Louisiana Street, Suite 1600
       Houston, Texas 77002




                                              DALE M. “RETT” HOLIDY
              Case 4:19-cv-00847 Document 1 Filed on 03/08/19 in TXSD Page 55 of 55
                                                   Harris County Docket Sheet


2019-07023
COURT: 165th
FILED DATE: 1/29/2019
CASE TYPE: Debt/Contract - Consumer/DTPA

                                                   LYNN, ROBERT




                                                                                             P
                                                 Attorney: ENE, ANA MARIA




                                                                                          QJW
                                                             vs.




                                                                                       Y(
                                             STATE FARM LLOYDS




                                                                                   WNH
                                             Attorney: HOLIDY, DALE MARETT




                                                                                NXY
                                                                             X)
                                                         Trial Settings
         Date            Comment




                                                                             JX
        5/11/2020        Docket Set For: Trial Setting




                                                                            WL
         Date            Comment
                                                                      'Z
                                                   Docket Sheet Entries
                                                                   S
                                                                NQ^
                                                             FW
                                                          2
                                                         TK
                                                   J
                                              KKNH
                                       ^4
                                  TU
                              (
                          NFQ
                        KNH
                     TK
                    :S




2019-07023                                                                                           Page 1 of 1

165                                                                                          3/8/2019 1:08:14 PM
